Citation Nr: 0410916	
Decision Date: 04/26/04    Archive Date: 05/06/04	

DOCKET NO.  98-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for type II diabetes mellitus as 
a result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In March 2003, the Board undertook additional development of the 
veteran's appeal and in August 2003 remanded the appeal to the RO.  
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran has asserted that Agent Orange was used to spray weeds 
around the base he was assigned to at Udorn, Thailand.  The record 
does not indicate that an attempt has been made to verify whether 
the veteran could have been exposed to Agent Orange during his 
duty in Thailand.  

In light of the above, the appeal is REMANDED to the RO for the 
following:  

1.  The RO should review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed in accordance with any applicable legal precedent.  

2.  The RO is then requested to send a copy of all pertinent 
information, including the veteran's service personnel records and 
a summary of his statement that he was exposed to Agent Orange 
when he would go to supply and obtain it when he was assigned to 
Udorn, Thailand, for the purpose of killing weeds around their 
base, to the United States Armed Services Center for Research of 
Unit Records, and request that the veteran's exposure to Agent 
Orange in Thailand be verified.  

3.  Then, the RO should readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of the 
case and afforded the appropriate opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

